Order entered July 8, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00086-CR

                                CHARLES JAMISON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 292nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-54109-V

                                             ORDER
        The Court ORDERS the appellant’s brief received on June 30, 2015 filed as of the date

of this order.

        We ORDER Peri Wood, official court reporter of the 292nd Judicial District Court, to

file, within TEN DAYS of the date of this order, a supplemental record containing State’s

Exhibit nos. 4, a CD; 62, 63, 65, and 66, DVDs, and 83 and 84, CDs.

        We DIRECT the Clerk to send copies of this order to Peri Wood, official court reporter

of the 292nd Judicial District Court, and to counsel for all parties.



                                                        /s/   LANA MYERS
                                                              JUSTICE